COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JORGE DE LA VEGA,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00308-CR

Appeal from the

County Criminal Court at Law No. 1

of El Paso County, Texas 

(TC# 20080C010228) 



 

 

 





MEMORANDUM  OPINION

            Appellant Jorge De La Vega has filed a notice of appeal from an order denying his
motion to suppress evidence and his motion to establish probable cause for arrest.  The record
currently on file in this Court does not indicate that the trial court has entered a final order of
conviction in the underlying case.  By letter dated January 13, 2010, the clerk of this Court
notified Appellant’s appointed counsel of our intent to dismiss the appeal for want of
jurisdiction, and invited Appellant to file a response within ten days to demonstrate ground for
continuing the appeal.  See Tex.R.App.P. 42.4.  Appellant has not responded to the Court’s
notice.
            In order to perfect an appeal in a criminal case, a defendant must file a notice of appeal
“within 30 days after the day sentence is imposed or suspended in open court, or after the day the
trial court enters an appealable order . . . .”  See Tex.R.App.P. 26.2(a)(1).  An appellate court
does not have jurisdiction to consider interlocutory orders, such as an order denying a motion to
suppress, unless that jurisdiction has been expressly granted by law.  See Tex.Code
Crim.Proc.Ann. art. 44.02 (Vernon 2008); Bridle v. State, 16 S.W.3d 906, 907 (Tex.App.--Fort
Worth 2000, no pet.).  As this appeal was not taken from a final appealable order, and the record
does not contain such, we dismiss the appeal for want of jurisdiction.


February 10, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)